Citation Nr: 1210139	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-27 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a lung disability, to include asbestosis, restrictive lung disease and fibrothorax, as related to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], and [redacted]


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1944 to January 1948.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2012, the Veteran testified in a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's lung disability, to include asbestosis, restrictive lung disease and fibrothorax, did not have onset in service and was not caused or aggravated by the Veteran's active military service, including exposure to asbestos.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disability, to include asbestosis, restrictive lung disease and fibrothorax, as due to asbestos exposure in service, have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for a lung disability, to include asbestosis, restrictive lung disease and fibrothorax, which he believes is related to his exposure to asbestos during service.  He has specifically asserted that his time aboard the USS General H.W. Butner, while being transferred from the continental United States to Guam, included sleeping near a propeller shaft which was wrapped in asbestos exposing him to asbestos.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

With respect to asbestos exposure, there is also no specific statute or regulation pertaining to the development of claims involving asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-1MR, IV.ii.1.H.29.  Also, an opinion by VA's Office of General Counsel has discussed the development of asbestos claims.  VAOPGCPREC 4-00 (Apr. 13, 2000).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

Service treatment reports are absent for any complaints of, or treatment for any respiratory condition.  Indeed, a separation report of physical examination from January 1948 indicated that the Veteran had a normal respiratory system and negative findings based on chest X-rays.

Additionally, the service treatment reports, as a whole, do not indicate any exposure to asbestos while in service or a lung condition in service, providing more limited evidence against this claim (which the Veteran would not dispute).

Regardless, the Veteran's service personnel records corroborate the Veteran's assertion that he was aboard the USS General General H.W. Butner in December 1946 while being transferred from the continental United States to Guam.  However, his personnel records do not include relevant information regarding the use of asbestos aboard the USS General General H.W. Butner.  Further, the Veteran's stay on this ship was highly limited, providing factual evidence against this claim. 

During the February 2012 hearing, the Veteran testified that while being transferred to Guam, there was a period of two days when the USS General H.W. Butner hit rough seas.  Each time the ship would vibrate and the propellers hit the top of the water, the dust from the propeller shaft went straight through his bunk.  He stated, "I was only about 6 inches away from the propeller shaft and it was wrapped in asbestos."  Hearing transcript at 3.

While the Veteran's DD 214 is not of record and his military occupational specialty cannot be confirmed, his personnel record clearly indicates that he was aboard the USS General H.W. Butner while being transferred to Guam.  However, in this case, there is no way of determining to what extent the Veteran was exposed to asbestos during his service over six decades ago.  It is known that the general specifications for ships during this period required heated surfaces to be covered with an insulating material and it is highly probable that asbestos products were used to achieve this end.  Items that required insulation included piping, flanges, valves, fittings, machinery, boilers, evaporators, and heaters.  The veteran has testified that he slept within six inches of the ship's propeller, which was believed to be covered in asbestos, and that he inhaled the asbestos dust.  Id.  The probability of exposure to asbestos appears minimal, particularly in light of the fact that the Veteran own statements clearly indicate that his exposure was, at best, 48 hours over six decades ago, but a positive statement that the Veteran was, or was not, exposed cannot be made, particularly in light of the fact that the Board is look at an event that occurred more than one-half-century ago.

Regardless, for the purposes of this decision, the Board assumes, without deciding, that the Veteran was exposed to some asbestos during service for a highly limited period of time.

The first evidence of record lung disability diagnosis is in a December 2007 VA outpatient treatment report.  The report does indicate that the Veteran's prior medical history includes diagnoses of asbestosis and restrictive lung disease, suggesting that these conditions had been previously diagnosed.  While it is unclear when the Veteran was first diagnosed with a lung disability, he testified that he first sought treatment for a respiratory condition in 1976.  Id. at 14.  These treatment records are not of record, however, it was agreed (by both the undersigned and the Veteran) that there would be no attempt to obtain these records by either the VA or the Veteran given the lapse of time in excess of 30 years and the limited information the Veteran can provide regarding this alleged treatment in 1976.  Id. at 15.  Parenthetically, a complete discussion of VA's duty to obtain these records is included in the Duties to Notify and Assist section.

Even assuming, arguendo, that the Veteran was first diagnosed with a lung disability in 1976, this diagnosis comes approximately 28 years after separation from active service.  

Critically, in this case, there is no competent evidence of record, including the VA treatment records from Richmond VA Medical Center (VAMC), indicating a connection between the Veteran's current lung disability and his military service, to include exposure to asbestos.  As such, the third requirement for service connection, a medical nexus between the current disability and active service, is not satisfied.

Indeed, the Veteran underwent a pulmonary consultation in March 2008 regarding his restrictive lung disease.  At that time, his treating physician, Dr. "D.B.", who is the Chief of the Pulmonary/Critical Care Section of the Richmond VAMC, indicated that the Veteran's pulmonary function tests were relatively stable over the past four years.  Importantly, however, Dr. D.B. stated "[r]estriction most [likely] related to [left] fibrothorax, although asbestos exposure and amiodarone therapy are additional risk factors.  I do not believe that the [left] fibrothorax is related to asbestos exposure; more likely to trauma/surgery as it is consistent with old hemothorax."

This medical opinion weighs heavily against the Veteran's claim as it not only fails to establish a relationship between the Veteran's lung disability and asbestos exposure, it contradicts that nexus, providing highly probative evidence against this claim, beyond the other facts cited above.

Here, Dr. D.B. is clearly aware of the Veteran's medical history, to include his military service and exposure to asbestos.  While he noted that asbestos exposure is an additional risk factor for this lung disability, he ultimately attributed the Veteran's lung disability to fibrothorax, which he explicitly concluded was not related to asbestos exposure.  Additionally, Dr. D.B. included a rationale for his medical opinion explaining that the lung disability was more likely due to trauma or surgery consistent with an old hemothorax.

In this regard, it also is important to note that the Veteran was a long-time smoker, as chronicled in his medical records.  Although VA outpatient treatment reported indicated that the Veteran quit smoking in 1967, it was also clearly indicated, in September 2007 and June 2008 treatment reports, that he smoked three to four packs of cigarettes per day for approximately 23 years.

These post-service treatment reports, particularly the Veteran's indicated history of long-term tobacco use and Dr. D.B.'s unfavorable medical opinion regarding the etiology of the Veteran's lung disability, are highly probative evidence against the Veteran's claim for service connection for a lung disability, to include asbestosis, restrictive lung disease and fibrothorax, as due to asbestos exposure.

The only evidence supportive of the Veteran's claim consists of the statements of the Veteran himself.  As mentioned above, the Board acknowledges that the Federal Circuit has suggested that laypersons perhaps can establish the required nexus to service in some cases.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a decision in which the Court categorically held in a service connection case that "'a valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because [that individual] was a layperson.").

However, the Court has also held that a layperson, such as the appellant, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Taking the above holdings together, the Board concludes that the matter of whether a lung disability is related to service over six decades ago, specifically to exposure to asbestos in service for a very limited period of time, is clearly a matter that is far removed from the realm of lay expertise.  The Veteran has not demonstrated or contended that he has medical expertise and he is not competent to offer an opinion concerning medical etiology in this case.

In any event, the Veteran's lay allegations are outweighed by the medical opinion of his treating physician discussed above, as well as the facts cited above.

Based on the above, the preponderance of the evidence of record is against a grant of service connection for a lung disability, to include asbestosis, restrictive lung disease and fibrothorax, as related to asbestos exposure, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds VA has satisfied a duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment and personnel records, as well as post-service treatment records.  Indeed, during the February 2012 hearing, the undersigned ensured that there were no outstanding treatment reports, either under VA or private possession, relevant to the Veteran's claim.  Hearing transcript at 15.  

While the Veteran testified that he was treated for a respiratory problem in 1976, it is clear that these medical records from over three decades ago are unavailable given the lapse of time.  38 C.F.R. § 3.159(c)(2) (VA will make as many requests as are necessary to obtain relevant records from a Federal Department or agency and will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  In this case, in light of the undersigns discussion with the Veteran directly on this issue, there is simply no basis to remand this case in a futile attempt to obtain these records.

Further, even if the Board assumes this treatment occurred, treatment for a lung problem in 1976 would not provide a basis to grant this claim.  In this regard, the Veteran himself has never indicated that this record would indicate a connection between service and his current problem, it was simply treatment for a lung problem, nothing more, based on the Veteran's own statements.  

VA's duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R  § 3.159 (2011).

In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  This case has been cited in a series of recent Court decisions.  

Here, however, while the threshold of the third prong is low, the Board finds that there is sufficient competent medical evidence of record to render a decision on the Veteran's claim.  Indeed, the Veteran's extensive VA outpatient treatment reports are included in the claims file, which contain an opinion by the Veteran's treating physician, Dr. D.B., dated in March 2008, regarding the etiology of the Veteran's lung disability.  Thus, the Board finds that the medical evidence in this case regarding the relationship between the Veteran's service and current lung disability is clear, part four of the McLendon test, to the point that an additional medical opinion in this case would serve no constructive purpose.  The fact that the March 2008 opinion is unfavorable to the Veteran's claim does not trigger a VA duty to obtain a VA examination.  

Simply stated, the Board finds that there is already sufficient competent medical evidence of record to render a decision and a VA examination is not warranted.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Significantly, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


